Citation Nr: 1729857	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to November 3, 2015 and in excess of 30 percent from January 1, 2017, for osteoarthritis of the left knee, status post total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Historically, this claim was initially appealed to the Board as one for a rating in excess of 10 percent.  However, while pending Board adjudication, the Appeals Management Center (AMC) issued a subsequent May 2014 rating decision, increasing the Veteran's left knee disability to 20 percent for the entire appeal period.  In a March 2015 decision, the Board denied entitlement to a rating in excess of 20 percent for left knee osteoarthritis.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's decision.  The basis for the vacatur was the conclusion that the Board had not properly addressed whether the Veteran was entitled to a separate rating for his left knee under Diagnostic Code 5257.  The Court remanded the matter to the Board for action consistent with the terms of that JMR.  

In March 2016, the Board remanded this matter to obtain outstanding treatment records.  During this remand, the AMC issued an April 2017 rating decision.  With this decision, the Veteran was granted a 100 percent temporary total rating (TTR) from November 3, 2015 until December 31, 2016 for convalescence following total knee replacement.  He was also awarded a 30 percent rating effective January 1, 2017.  (Although this decision also granted a noncompensable rating effective November 3, 2015 for his surgical scar, he has not appealed any portion of this disability.)  The Veteran is presumed to be seeking the highest rating available.  As the grant pertaining to his left knee does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  These increases, to exclude the periods for which a TTR was assigned, are reflected on the title page of this Remand. 

The issue of entitlement to a TTR for convalescence due to November 2010 left knee surgery has been raised by the record in a June 2010 VA Form 9 and a December 2015 Informal Hearing Presentation.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The Veteran was most recently afforded a VA examination in December 2016.  In June 2017, he essentially asserted that even after his 2015 total knee replacement surgery he still experienced an array of knee symptoms.  That said, review of the examination report reveals it to be inadequate.  In brief, the examiner noted that pain caused the Veteran functional loss.  However, the examiner did not describe this functional loss or provide the degree at which pain began.  Such is particularly important given the examiner's notation that the Veteran did experience pain throughout his range of motion testing, including during non-weight bearing and passive motion.  Finally, the examiner indicated that the Veteran had no history of recurrent subluxation or instability.  This notation directly contradicts the evidence of record and the contentions addressed within the JMR.  In light of these omissions, and the Veteran's assertions of continued knee problems, the Board finds that a new VA examination should be obtained.  Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Schedule the Veteran for a VA examination, to include diagnostic testing, to determine the current severity of the service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

a. The examiner must conduct left knee range of motion studies, to specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling, crepitus or atrophy.  

b. Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner must also address whether there is additional loss of motion associated with flare-ups or on repetitive use.  Note, the Board found the December 2016 examination report inadequate as the examiner indicated the Veteran suffered from additional functional loss, but failed to describe the loss.  
c. The examiner must also comment on whether there is objective evidence that the Veteran experiences buckling, locking, instability, subluxation, stumbling or incoordination of the knees.  With regard to instability and subluxation: The examiner should describe all symptomatology due to the Veteran's service-connected bilateral knee disabilities.   The examiner must specifically comment on the Veteran's complaints of instability and whether his subjective reports of his knees giving out are consistent with instability, despite normal testing.  The examiner should also label any recurrent subluxation or lateral instability as slight, moderate, or severe.

d. Testing of the range of knee motion must also include testing in active motion and passive motion (the examiner must specifically note findings for each form of motion).  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

e. Finally, to the extent possible, the examiner should fully describe any functional effects of his overall disabilities and the impact of such on his employability.

A clear explanation for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.  

3. After the requested development has been completed, the RO shall review and adjudicate the claim.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

